IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FRANK JAMES CAPOZZI, SR.,                 : No. 150 MM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
LUZERNE COUNTY COURT OF                   :
COMMON PLEAS AND JOSHUA D.                :
SHAPIRO, ATTORNEY GENERAL OF              :
THE COMMONWEALTH OF PA,                   :
                                          :
                   Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Review and Extraordinary Relief is

DENIED.